In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No 20-0880V
                                          UNPUBLISHED


    JASMINE DEDE,                                               Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: January 19, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Damages Decision on Proffer;
                                                                Concession; Table Injury; Influenza
                         Respondent.                            (Flu); Shoulder Injury Related to
                                                                Vaccine Administration (SIRVA).

Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

      On July 20, 2020, Jasmine Dede filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she experienced a shoulder injury related to
vaccine administration (“SIRVA”) resulting from administration of the influenza (“flu”)
vaccine on November 1, 2017. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On November 12, 2021, I issued a ruling that Petitioner was entitled to
compensation for her SIRVA. ECF No. 32. On January 6, 2022, Respondent filed a proffer
on an award of compensation, to which Petitioner agrees. ECF No. 36 (attached hereto

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
as Exhibit A). Based on the record as a whole, I find that Petitioner is entitled to an award
as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $50,000.00. This amount represents compensation for all damages that
would be available under Section 15(a).

       The Clerk of the Court is directed to enter judgment in accordance with this
decision.3

        IT IS SO ORDERED.
                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 JASMINE DEDE,

                Petitioner,                            No. 20-880V
                                                       Chief Special Master Corcoran
 v.                                                    ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 20, 2020, Jasmine Dede (“petitioner”), filed a Petition for compensation under

the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or “the

Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleges that she suffered a shoulder injury related

to vaccine administration (“SIRVA”) in her right shoulder as a result of an influenza (“flu”)

vaccine administered on November 21, 2017. On November 12, 2021, the Secretary of Health

and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act, and the Chief Special Master issued a

Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 31; ECF No. 32.

I.     Items of Compensation

       Pain and Suffering

       Respondent proffers that petitioner should be awarded $50,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner be made through a lump

sum payment as described below:

       A lump sum payment of $50,000.00, in the form of a check payable to petitioner,

       Jasmine Dede.

                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    DARRYL R. WISHARD
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /s/ Alexa Roggenkamp
                                                    ALEXA ROGGENKAMP
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    (202) 616-4179
                                                    alexa.roggenkamp@usdoj.gov
DATED: January 6, 2022




                                                2